Doerr, J. (dissenting).
I would reverse the judgment of conviction, grant the motion to suppress the seized glove and grant a new trial. The court found that there was no probable cause to arrest defendant in the first instance. I do not find attenuation because of a statement given by an accomplice to the police which “implicated” defendant. The statement is not a part of this record. Were it not for the arrest which is conceded to have lacked probable cause, defendant would not have been at the police station where the- seizure took place. The glove was, therefore, illegally obtained by the police. (Appeal from judgment of Oneida County Court, Darrigrand, J. — burglary, third degree and petit larceny.) Present — Simons, J. P., Doerr, Denman, Boomer and Moule, JJ.